Citation Nr: 0102651	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-20 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to automobile and adaptive 
equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied an application to reopen a claim for entitlement 
to automobile and adaptive equipment, or adaptive equipment 
only.


FINDINGS OF FACT

1.  The RO denied a claim for entitlement to automobile and 
adaptive equipment, or adaptive equipment only, in March 
1996; the veteran was notified that this claim was denied in 
March 1996 and he did not file a timely appeal.

2.  Additional evidence submitted since the March 1996 
decision bears directly on the issue of whether the veteran's 
is entitled to automobile and adaptive equipment, or adaptive 
equipment only, and is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the RO's March 1996 denial of the 
veteran's claim for entitlement to automobile and adaptive 
equipment, or adaptive equipment only, is new and material, 
and the claim for such benefit is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Under VA law, assistance may be 
provided to an "eligible person" in acquiring an automobile 
or other conveyance, and necessary adaptive equipment 
therefor.  38 U.S.C.A. § 3902(a), (b) (West 1991 & Supp. 
1999).  A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the disabilities 
described below, and if such disability is the result of an 
injury incurred or disease contracted in or aggravated by 
active military, naval, or air service:

(i) The loss or permanent loss of use of one or both feet;

(ii) The loss or permanent loss of use of one or both hands;

(iii) The permanent impairment of vision of both eyes of the 
following status: central visual acuity of 20/200 or less in 
the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than twenty degrees in the better eye[.]

38 U.S.C.A. § 3901(1) (West 1991); 38 C.F.R. § 3.808(b)(1) 
(1999).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or one or both hips, and 
adaptive equipment is deemed necessary for the veteran's 
licensure and safe operation of a vehicle.  38 U.S.C.A. 
§ 3902(b)(2) (West & West Supp. 1999); 38 C.F.R. 
§ 3.808(b)(1)(iv) (1999).

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cm.) or more, will be taken as 
loss of use of the hand or foot involved.  Complete paralysis 
of the external popliteal nerve (common peroneal) and 
consequent, foot drop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63 (1999).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

Analysis.  Initially, the Board notes that the veteran is 
service connected for lumbosacral strain, evaluated as 40 
percent disabling; a generalized anxiety reaction, evaluated 
as 50 percent disabling; traumatic synovitis with 
degenerative arthritis of the right knee, evaluated as 20 
percent disabling; bronchial asthma, evaluated as 10 percent 
disabling; hearing loss of the right ear, evaluated as 0 
percent disabling; prostatitis with urethral stricture, 
evaluated as 0 percent disabling; and residuals of a 
fractured right tibia, evaluated as 0 percent disabling.  The 
veteran's combined disability rating is 80 percent.

The Board finds that the veteran has presented new and 
material evidence to warrant a reopening of his claim for 
entitlement to automobile and adaptive equipment, or adaptive 
equipment only.  In a March 1996 decision, the RO denied the 
veteran's claim for such.  In so doing, the RO held that the 
veteran did not have any of the conditions outlined in 
38 C.F.R. § 3.808(b)(1), namely, a loss or permanent loss of 
use of one or both feet, a loss or permanent loss of use of 
one or both hands, or a permanent impairment of vision of 
both eyes.

The only relevant evidence which has been added to the record 
since the March 1996 decision is a VA examination report 
which shows that the veteran was afforded a VA general 
medical examination in September 1998.  At that time, it was 
noted that he required the use of a wheelchair.  On 
examination, the pupils if his right eye were equal and 
reactive, and his funduscopic was unremarkable.  The 
extraocular movements in his left eye were normal, but his 
funduscopic was not well done due to a cataract.  Straight 
leg raising was to 30 degrees with back pain.  The Patrick 
test was positive bilaterally with pain in his bilateral 
anterior hips.  Flexion of the hips was to 90 degrees.  The 
Romberg was shaky in finger to nose testing.  His range of 
back motion was flexion to 25 degrees, extension to 15 
degrees, bilateral lateral bending to 10 degrees and 
bilateral rotation to 15 degrees.  His right lower extremity 
was weak in both extension and flexion and the plantar 
dorsiflexion of his ankles was weak.  He had hyperkeratosis 
of the lower legs and feet.  He dropped things from his hands 
because he did not realize that he was holding them.  His 
range of right knee motion was flexion to 120 degrees and 
extension to 15 degrees.  His range of left knee motion was 
flexion to 125 degrees and extension to 5 degrees.  It was 
noted that he was unable to squat.  The veteran was diagnosed 
as having generalized neurosis, bronchial asthma, traumatic 
arthritis of the neck, knees, right ankle and hips, 
lumbosacral strain with radiculopathy of the right lower 
extremity with motor and sensory deficits, hypoesthesia below 
the knees bilaterally, hypoesthesia of the tips of the index, 
middle, ring and little finger bilaterally, tension tremor of 
the right hand, neuropathy of both lower extremities, chronic 
obstructive pulmonary disease, hypertension and renal failure 
with recurrent dialysis and variable systemic conditions 
which interfered with sensorium and propulsion.  It was noted 
that the veteran had a vision impairment in his left eye 
because of a cataract, but that the sight out of his right 
eye was reasonable.  The examiner commented that the veteran 
was in need adaptive equipment and that he had an impairment 
of his feet with numbness.  The examiner also commented that 
the numbness that the veteran experienced was likely caused 
by the lumbosacral spine injury which he incurred during his 
military service.

The Board is of the opinion that this VA examination report 
undermines the basis for the RO's denial in 1996, namely, 
that the evidence did not show that the veteran had any of 
the conditions outlined in 38 C.F.R. § 3.808(b)(1).  In 
particular, this VA examination report shows that the veteran 
requires the use of a wheelchair, and that he has an 
impairment of his feet which is manifested by numbness.  It 
also shows that the examiner specifically found that the 
likely cause of the veteran's numbness was his service-
connected lumbosacral spine injury.  As such, this report 
shows that the veteran may have suffered the loss of use of 
his feet pursuant to the provisions of 38 C.F.R. 
§§ 3.350(a)(2), and 4.63, and that this loss may have been 
the result of an injury which he incurred during his military 
service.  Thus, the evidence received since the RO denied the 
veteran's claim for entitlement to automobile and adaptive 
equipment, or adaptive equipment only, in March 1996 is new 
and material, and it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the veteran's 
claim for entitlement to automobile and adaptive equipment, 
or adaptive equipment only, is reopened, and a review of the 
entire evidence of record is warranted.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to automobile and adaptive 
equipment, or adaptive equipment only, is reopened.


REMAND

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for additional 
development, as well as for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, and those others noted above, a remand is 
required.  

The Board also notes that, in his October 2000 written 
argument, the veteran's representative requested that this 
case be remanded so that the veteran could be afforded a VA 
examination.  The Board finds that a VA examination is needed 
to determine whether the veteran has suffered the loss of use 
of his feet, and whether this loss is sufficient to warrant 
automobile and/or adaptive equipment.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The veteran must be offered the 
opportunity of submitting any additional 
evidence or argument he may have in 
support of his claim for entitlement to 
automobile and adaptive equipment, or 
adaptive equipment only.

2.  The veteran should be afforded a VA 
examination of his lower extremities by 
an appropriate specialist.  The claims 
file must be made available to the 
examiner prior to the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examining physician should specifically 
comment as to whether the veteran 
currently suffers from permanent loss of 
use of one or both feet, and, if so, 
whether that impairment is as likely as 
not the result of some incident or 
incidents of service, to include the 
service-connected lumbosacral strain or 
the traumatic synovitis with degenerative 
arthritis of the right knee.  The 
examiner should offer an opinion as to 
what, if any, function of the feet 
(balance, propulsion, etc.) the veteran 
currently has that would not be equally 
well served by an amputation stump with 
use of a suitable prosthetic appliance.  
The examiner should consider the impact 
of pain in making such a determination.

3.  Thereafter, the RO must review the 
claims file to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed and that the examination 
report is responsive to and in complete 
compliance with the directives of this 
REMAND.  The RO should ensure that the 
new notification requirements and 
development procedures contained in §§ 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 01-
02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered. If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

